19-11527-tmd Doc#27-9 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 7 - Allonge
       dated September 24 2019 in favor of Original Lender Affil Pg 1 of 2




                                                              EXHIBIT "7"




                                                                           ATX000171
19-11527-tmd Doc#27-9 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 7 - Allonge
       dated September 24 2019 in favor of Original Lender Affil Pg 2 of 2




                                                                           ATX000172
